Exhibit 10.38
 
ADVANCE SCHEDULE
No. 04
 
Date: January 18, 2008


This Advance Schedule (the "Schedule") is issued pursuant to and is subject to
all terms and conditions of the Credit Card Receivables Advance Agreement, dated
as of March 13, 2007 (as amended from time to time in accordance with its terms,
the "Master Agreement"), between CREDIT CASH, LLC (the "Lender") and ABLE OIL
COMPANY (the "Merchant"). Capitalized terms used and not defined in this
Schedule have the meanings given to them in the Master Agreement.
 
The Merchant has requested that the Lender make an Advance to the Merchant, and
the Lender is willing to make such Advance, in each case subject to the
following terms and conditions:
 

  1. The Advance Amount is:    $664,160.96.           2.
The Collection Amount of this Advance Schedule No. 04 is $710,652.23. The
outstanding balance of Advance Schedule No. 03 as of January 18, 2008 is in the
amount of $164,160.96. The proceeds of the Advance Amount are to be used to (a)
payoff in full the outstanding balance of Advance Schedule No. 3 and (b) remit
the remaining balance of the Advance Amount to Merchant.
          3.
The Collection Date for all Loans is August 18, 2008 [insert date that is 7
months from the funding date]
          4. The Collection Account Bank and Collection Account are as follows:
           
Bank name:
North Fork Bank
1407 Broadway
New York, NY 10018
    Routing/ABA Number: 021407912     Account Name to credit: Able Oil Company  
  Account Number to credit: 2744061470           5.
The Merchant agrees to repay the Collection Amount (plus all Costs and Expenses)
by remitting (or causing to be remitted) to the Lender, on or before the
Collection Date, the Collection Amount, by authorizing Lender to retain the
Payment Percentage from the Collection Account as provided in the Master
Agreement. If the Collection Amount is remitted to the Lender before the
Collection Date, the Merchant shall not be entitled to any refund or other
compensation. If the Collection Amount is not remitted to the Lender by the
Collection Date, Merchant may be subject to extension fees as set forth in the
Master Agreement.
        6.
The Merchant grants to the Lender a security interest in the Collection Account
(including, without limitation, all Credit Card Receivables and/or proceeds
thereof at any time deposited therein) to secure the Merchant's obligation to
pay the Collection Amount and to secure all other existing and future
obligations of the Merchant to the Lender.

 

--------------------------------------------------------------------------------


 

  7.
The Merchant understands and agrees that all Advances by Lender to Merchant
under the Master Agreement, this Advance Schedule, and under any other  Related
Agreements constitute one loan, and all indebtedness and obligations of Merchant
to Lender under the Master Agreement, this Advance Schedule and the Related
Agreements, present and future, constitute one general obligation secured by the
Collateral. Merchant further understands that they shall be jointly and
severally liable for payment of all of the obligations owing to Lender under all
Advance Schedules, the Master Agreement and the Related Agreements and under any
other agreement between Lender and any Merchant.
        8.
The Merchant reaffirms all terms, conditions and agreements set forth in the
Master Agreement and any Related Agreements and further represents and warrants
to the Lender that all representations and warranties made by the Merchant in
the Master Agreement and any Related Agreements entered into on or before the
date hereof are true and correct on the date hereof as if made on the date
hereof.

 
This Schedule may be executed in counterparts. Each counterpart shall be deemed
an original but all of which together shall constitute one and the same
instrument. An executed facsimile of this Schedule shall be deemed to be a valid
and binding agreement between the parties hereto.
 

 

CREDIT CASH, LLC ABLE OIL COMPANY         By: /s/ Dean Landis By: /s/
Christopher Westad Name: Dean Landis Name: Christopher Westad Title: President
Title: President

 
STATE OF NEW YORK
)
  )ss.: COUNTY OF NEW YORK )



On this 18th day of January 2008 before me personally appeared Dean Landis,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she is the President of CREDIT CASH, LLC, the company
herein described and that he/she ex anted the same in his/her capacity as an
officer of said company, and that he/she signed the instrument by order of the
members of said company.
 

    /s/ JAMES RICCHIUTI
STATE OF NEW JERSEY
) NOTARY PUBLIC   )ss.:   COUNTY OF MORRIS )
JAMES RICCHIUTI
   
Notary Public - State of New York
No. 02R16123649
Qualified in Westchester County
Commission Expires March 7, 2009

 
On this    18    day of January 2008 before me personally appeared Christopher
Westad, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she is the President of ABLE OIL COMPANY, the
corporation herein described and that he/she executed the same in his/her
capacity as an officer of said corporation, and that he/she signed the
instrument by order of the board of directors of said corporation.
 

    /s/ COLLEEN HARRINGTON     NOTARY PUBLIC          
Colleen Harrington
   
Notary Public of New Jersey
   
Commission Expires 4/11/08

 
 